PRICE, Judge.
Appellant was convicted of assault with intent to murder, and sentenced to twenty years in the penitentiary.
The Assistant Attorney General has carefully and accurately set out the tendencies of the evidence. We copy the following statement from his brief:
“The state’s theory of the crime, which was supported by the evidence, was that the defendant, a married man, assaulted his mistress with a quantity of sulphuric acid with the intent to murder her early one morning in her home because she refused to go to Birmingham with him for the weekend and told him that she was through with him.
“The defendant took the stand and his defense was that he did not throw the acid on Mrs. Pope. He says that he had visited Mrs. Pope regularly over the past eight years, that he had a key to her apartment, and that he slept with her on these occasions.
“The defendant admits that he was in Mrs. Pope’s home on the night that the acid was thrown upon her but says that a person by the name of Cecil Popham threw the acid. The defendant attempted to show a motive for Popham to throw the acid upon Mrs. Pope. This motive was supposed to be an argument between Mrs. Pope and Popham concerning a labor dispute.
“Cecil Popham took the stand in rebuttal for the state and testified that he was not at Mrs. Pope’s house on the night she was burned, that he was in Birmingham at his sister’s house at the time. His alibi was verified by his sister. Popham also testified that he had never had an argument or fuss with Mrs. Pope and that there was no hard feelings between him and Mrs. Pope.
* * * & * * .
“Dr. Robert Stock attended Mrs. Pope from the date of her injuries on August 24, 1957 and was still her doctor on the date of the trial. She had third degree burns all over her. Tests determined that these burns were caused by strong acid. Dr. Stock is Medical Director of the Tennessee Corporation which produces sulphuric acid. He is familiar with the type burns that sulphuric acid causes and has treated *513many people for sulphuric acid burns. In the doctor’s opinion Mrs. Pope’s burns were caused by sulphuric acid.
“The doctor testified that Mrs. Pope was in critical shape from the burns. Her burns were dangerous to her life and she remained in a critical condition for ten days to two weeks after she was burned. When a person has extensive areas of tissue that has ‘devitalized,’ as Mrs. Pope’s had, it affects the whole system and ‘can contribute to very sudden death.’ ”
The conflicting evidence presented questions for the jury’s determination. There was no error in the denial of defendant’s motion to exclude the State’s evidence nor in the refusal of the requested general affirmative charge.
No brief has been filed in defendant’s be half, but we have carefully searched the record, as required by the statute, and finding no reversible errors, the judgment is due to be affirmed. It is so ordered.
Affirmed.